Citation Nr: 0306153	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  98-10 638A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to May 23, 1991 for 
the assignment of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The appellant served on active duty from February 1975 to 
July 1989.

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal of a decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  In a January 2001 decision, the Board determined 
that the veteran had not raised a valid claim of clear and 
unmistakable error in RO decisions dated in December 1989, 
October 1990, or January 1991.  The Board remanded the issue 
of entitlement to an effective date prior to May 23, 1991 for 
the establishment of TDIU benefits to the RO for the issuance 
of a Supplemental Statement of the Case.  



FINDINGS OF FACT

1.  On May 23, 1991, the RO received a statement from the 
veteran which it construed as a claim for TDIU benefits.

2.  In a February 1993 rating action, the RO granted 
entitlement to TDIU benefits and assigned an effective date 
of June 17, 1992; the effective date was later amended to May 
23, 1991.  

3.  The RO was not in possession of any communication or 
evidence received prior to May 23, 1991 that could reasonably 
be construed as a formal or informal claim of entitlement to 
TDIU benefits.  





CONCLUSION OF LAW

The criteria for an effective date prior to May 23, 1991 for 
the grant of entitlement to TDIU benefits have not been met.  
38 U.S.C.A. §§ 5107, 5110(a) (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
service medical records, VA examination reports, VA treatment 
records, and private treatment records.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to the issue on appeal.  All identified 
evidence relevant to the issue decided herein has been 
associated with the claims folder.  Moreover, in March 2002 
letter and in the July 2002 Supplemental Statement of the 
Case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate her claim as well 
as the types of evidence VA would assist her in obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under 
these circumstances, no further action is necessary to assist 
the veteran with her claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date.  The discussions in 
the rating decision, statement of the case, and supplemental 
statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  The Board therefore finds that the 
notice requirements of the new law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of her claim and has notified her of the 
information and evidence necessary to substantiate the claim.  
Consequently, the Board may proceed to the merits of the 
claim.  

Analysis

A review of the record demonstrates that during service the 
veteran was involved in a serious automobile accident 
resulting in multiple injuries.  She was placed on the 
Temporary Disability Retired List and discharged from duty in 
July 1989.  The veteran filed her initial claim for VA 
benefits in July 1989.  

The veteran underwent VA examinations in connection with her 
claim for disability benefits.  During an October 1989 VA 
examination, the veteran complained of considerable pain and 
dysesthesias in the right chest, shoulder, upper arm, and 
ulnar distribution of the right hand; considerable pain, 
swelling, and discomfort in both ankles; loss of strength and 
tenderness in the deltoid muscle in her right arm; near 
incontinence with occasional failure; photophobia in bright 
sunlight; and a sensation of vertigo with changes of head 
position.  The examiner found the veteran to be 
"[r]emarkably composed for the degree of damage[] she has 
suffered."  Physical examination revealed marked right upper 
arm weakness and a moderate right hand grip weakness.  There 
was ankle pain bilaterally with motion.  The examiner noted 
that the veteran was "remarkably compensated and matter-of-
fact about her multiple injuries and subsequent restrictive 
range of motion and activity.  I found her cheerful and 
philosophical, despite her years ordeal."

An October 1989 psychological evaluation found the veteran to 
be experiencing mild symptoms of organic personality syndrome 
with mild mood disturbance and the like.  The examiner noted 
the veteran was enrolled in community college on a full-time 
schedule and doing well.  It was also noted that the veteran 
was taking care of her family at home.  The examiner 
indicated that if the veteran's "emotional problems can be 
resolved and she continues to engage in rehabilitation for 
her language deficiencies, she should be able to function 
effectively in a school or work environment and continue to 
improve her ability to manage her personal affairs."

In a December 1989 rating decision, the RO established 
service connection effective July 11, 1989 and assigned 
ratings as follows:  total abdominal hysterectomy with 
bilateral salpingo-oophorectomy, evaluated as 50 percent 
disabling; right shoulder fracture-dislocation status post 
open reduction internal fixation (orif) and rotator cuff 
repair with ankylosis, evaluated as 40 percent disabling; 
left subtrochanteric femur fracture with slight hip 
disability, evaluated as 10 percent disabling; right 
subtrochanteric femur fracture with slight hip disorder, 
evaluated as 10 percent disabling; left ankle bimalleolar 
fracture status post orif with some fusion, evaluated as 10 
percent disabling; deformity of the right ear auricle and 
reattachment scar, evaluated as 10 percent disabling; organic 
brain syndrome with post-traumatic depression, evaluated as 
10 percent disabling; right ankle bimalleolar fracture status 
post orif, evaluated as zero percent disabling; fracture of 
the right great toe, evaluated as zero percent disabling; 
fracture of the right fifth metacarpal, evaluated as zero 
percent disabling; fracture of the third-to ninth ribs, 
evaluated as zero percent disabling; residuals of a 
laceration scar of the left ring finger, evaluated as zero 
percent disabling; a nasal fracture, evaluated as zero 
percent disabling; and a scar on the right buttock area and a 
scar on the right flank, evaluated as zero percent disabling.  
The combined evaluation was 80 percent.  The veteran was 
further awarded special monthly compensation due to loss of a 
creative organ.  

The RO notified the veteran of the December 1989 decision by 
letter dated January 16, 1990, and advised her of her 
appellate rights.  The RO included VA Form 21-6782, which 
gave further information pertinent to the veteran's benefits, 
including the following paragraph:  "If your service-
connected disabilities are seriously disabling, but are not 
solely of a psychiatric nature, and you are unable to secure 
and follow a substantially gainful occupation because of 
those disabilities, you may be entitled to receive benefits 
at a rate for total disability.  If you wish to claim this 
benefit, you should contact the nearest VA office and 
complete VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability."  The veteran did not 
appeal the December 1989 decision.

In March 1990, the veteran underwent further VA examination.  
These examination reports reflect no complaints or statements 
by the veteran evidencing an inability to work or perform 
daily activities.  An August 1990 special rating examination 
report noted that the veteran was a full-time student and 
hoped to eventually better herself and obtain a better job 
than she had in the past.  

In an October 1990 rating action, the RO adjusted the 
veteran's rating to 90 percent combined to reflect the 
bilateral factor.  See 38 C.F.R. § 4.26 (2002).  In a January 
1991 rating action, the RO amended the veteran's rating to 
reflect service connection for a laceration to the left index 
finger and severance of service connection for a laceration 
of the left ring finger.  On May 23, 1991, the RO received a 
statement from the veteran in which she reported additional 
symptomatology due to her service-connected disabilities.  
The RO reopened the veteran's claims accordingly.  In June 
1992, the RO received a statement from the veteran requesting 
"100% total and permanent disability based on 
unemployability."

In a February 1993 rating action, the RO granted entitlement 
to TDIU benefits effective from June 17, 1992.  In a March 
1998 rating action, the RO determined that an effective date 
of May 23, 1991 was warranted for the veteran's award of 
entitlement to TDIU benefits.  

Applicable law and regulations state that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The effective date of an award based on a claim 
reopened after a final disallowance shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).  In cases 
involving a claim for an increased evaluation, the effective 
date may be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
the claim is received within one year from such date, 
otherwise, the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2); See Quarles v. Derwinski, 3 Vet. App. 129, 
134-135 (1992).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  A claim or application for 
benefits is defined as a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  See 
38 C.F.R. § 3.1(p) (2002).  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  See 38 C.F.R. 
§ 3.155. 

In the present case, the RO has awarded TDIU benefits 
effective from May 23, 1991.  The veteran contends that such 
benefits should be effective from the date of her separation 
from service.  The Board notes that the RO has already 
revised the effective date of TDIU benefits from June 17, 
1992, the date of receipt of correspondence in which the 
veteran first clearly requested entitlement to such benefit, 
to May 23, 1991, the date of receipt of correspondence 
indicating additional disability.  The RO has cited a change 
in the M21-1, Part VI, 7.52 (March 17, 1992), providing that 
if the rating board identified "potential entitlement," an 
application for TDIU benefits would be sent to the veteran, 
and indicated that the RO should have provided the veteran 
with a formal TDIU application at the time of its September 
1991 rating decision.  The Board does not dispute the RO's 
action in this regard, but notes that such adjudicative 
procedure change under the M21-1 was not in effect at the 
time of the RO's December 1989, October 1990, or January 1991 
rating decisions.  Furthermore, a January 2001 Board decision 
determined that the veteran had not raised a valid claim of 
clear and unmistakable error in RO decisions dated in 
December 1989, October 1990, or January 1991.

Following a full review of the relevant evidence of record, 
the Board finds no objective evidence to show that the 
veteran submitted a claim, either formal or informal, for 
TDIU benefits prior to May 23, 1991.  The Board finds no 
evidence of record that can be construed as an informal or 
implied claim for TDIU benefits prior to May 23, 1991.  The 
Board notes that the medical evidence of record for the 
period prior to May 23, 1991 demonstrates that the veteran 
was attending college full-time and anticipated finding a job 
upon graduation.  The relevant medical evidence further 
demonstrates that the veteran was taking care of her family 
at home.  This medical evidence does not demonstrate or 
indicate in any way that the veteran was unable to maintain 
employment as a result of her service-connected disabilities.  
In fact, the August 1990 VA special rating examination report 
indicates that the veteran apparently believed herself to be 
employable as she reported hoping to find a better job than 
she had in the past.

At her November 2000 hearing, the veteran's representative 
suggested that a TDIU should have been assigned under 
38 C.F.R. § 4.28 (2002).  Hearing transcript (T.), page 5.  
Under 38 C.F.R. § 4.28, prestabilization ratings of 50 or 100 
percent may be assigned, in lieu of ratings assigned 
elsewhere, in the immediate post-discharge period.  A 
prestabilization rating continues for the 12-month period 
following discharge from service, although a prestabilization 
rating may be changed to a regular schedular total rating, or 
one authorizing a greater benefit, at any time.  A 50 percent 
prestabilization rating is for assignment when there is an 
unhealed or incompletely healed wounds or injuries with 
material impairment of employability unlikely.  A 100 percent 
prestabilization rating is for assignment when there is an 
unstabilized condition with severe disability and 
substantially gainful employment is not feasible or 
advisable.  

As discussed above, the Board finds that based on the 
foregoing evidence, the probative evidence did not present an 
unstabilized condition with severe level of disability, 
precluding substantially gainful employment during the 
prestabilization period.  When the veteran was examined in 
1989, there were no findings that substantially gainful 
employment was precluded.  At her hearing in 2000, the 
veteran submitted an award letter from the Social Security 
Administration (SSA) that shows she was awarded SSA 
disability benefits based on a determination that she became 
disabled in August 1988.  This recently received document was 
not of record at the time of the veteran's initial 
compensation claim, in which a TDIU was not being sought, and 
may also not be considered constructively of record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits).   

In summary, the Board finds no evidence or correspondence 
from the veteran (or even reference to any correspondence) 
that may be accepted as a formal or informal claim for TDIU 
benefits prior to May 23, 1991.  The available evidence does 
not show that the veteran mentioned unemployability with an 
intent to pursue compensation benefits based on TDIU prior to 
May 23, 1991.  Furthermore, the medical evidence of record 
relevant to the period prior to May 23, 1991 does not 
demonstrate any medical findings of unemployability.  Thus, 
because the veteran's claim for TDIU benefits was received on 
May 23, 1991, the effective date for the grant of TDIU 
benefits cannot be earlier than May 23, 1991.  Accordingly, 
the veteran's claim of entitlement to an earlier effective 
date must be denied.  


ORDER

The appeal is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

